Exhibit NEWS Charter Reports Third Quarter 2009 Financial and Operating Results Court indicated confirmation of Company’s pre-arranged joint plan of reorganization is forthcoming St. Louis, Missouri – November 9, 2009 – Charter Communications, Inc. (along with its subsidiaries, the “Company” or “Charter”) today reported financial and operating results for the three and nine months ended September 30, 2009. Key year-over-year highlights: · Third quarter revenues of $1.693 billion grew 3.8% on a pro forma1 basis and 3.5%on an actualbasis, driven by increases in telephone, high-speed Internet (HSI) and commercial revenues. · Third quarteradjusted EBITDA2 of $606 million grew 7.8% on a pro forma basis and 7.6% on an actual basis. · Third quarter adjusted EBITDA margin of 35.8% increased 140 basis points on an actual basis, driven by continued operational efficiencies. · Total average monthly revenue per basic video customer (ARPU) for the quarter increased 8.2% year-over-year to $115.26, driven by increased sales of The Charter BundleTM. · Revenues for the nine months ended September 30, 2009 increased 4.9% on a pro forma basis and 4.6% on an actual basis compared to · Adjusted EBITDA for the first nine months of 2009 increased 9.7% on a pro forma basis and 9.5% on an actual basis compared to 1 Pro forma results are described below in the “Use of Non-GAAP Financial Metrics” section and are provided in the addendum of this news release. 2 Adjusted EBITDA is defined in the “Use of Non-GAAP Financial Metrics” section and is reconciled to net cash flows from operating activities in the addendum of this news release. 1 “Third quarter and year to date revenue and adjusted EBITDA increases reflect continued growth of our high-speed Internet and telephone businesses, both residential and commercial,” said Neil Smit, President and Chief Executive Officer. “We continue to provide value to our customers by enhancing our products and service and by leveraging our advanced technology. For example, we increased our upload and download speeds, making Charter’s high-speed Internet service even more attractive to our customers and further strengthening our advantage over DSL. In what is proving to be a challenging environment, we continue to deliver solid results, thanks to our continued focus on enhancing the customer experience, promoting the value of the bundle and remaining disciplined in expense management.” Key Operating Results All of the following customer and ARPU statistics are presented on a pro forma basis. Charter served approximately 12.6 million revenue generating units (RGUs) as of September 30, 2009. Approximately 56% of Charter’s customers subscribe to a bundle, up from 52% in the third quarter of 2008. Charter’s pro forma ARPU for the third quarter of 2009 was $115.26, an increase of 8.2% compared to third quarter 2008, primarily as a result of higher bundled penetration. Third quarter 2009 customer changes (on a pro forma basis) included the following: · Digital video customers increased by approximately 22,800 and basic video customers decreased by approximately 46,500 during the third quarter. Video ARPU was $61.49 for the third quarter of 2009, up 4.1% year-over-year. · HSI customers grew by approximately 52,400 during the third quarter of 2009. HSI ARPU of $41.59 increased approximately 2.6% compared to the year-ago quarter, driven by customer upgrades to higher speeds of service and increased penetration of home networking service. · Third quarter 2009 net gains of telephone customers were approximately 55,300. Telephone penetration is now 14.5% of approximately 10.6 million telephone homes passed as of September 30, 2009. Telephone ARPU of $42.76 increased approximately 5.1% compared to the year-ago quarter. 2 As of September 30, 2009, Charter served approximately 5.3 million customers and the
